DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered.
Response to Amendment
2.	The amendment filed 9/26/22 has been entered.
	Claim 12 has been amended.
	Claims 1-11 and 17-20 remain withdrawn.
	Claims 12-16 are under consideration. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho, US PG-Pub 2012/0241948 (“Camacho ‘948”) in view of Camacho  et al. (“Camacho”) US PG-Pub 2010/0314731 and Bathan et al. (“Bathan”) US PG-Pub 2010/0123229.
	Camacho ‘948 discloses in Figs. 3-6 an electronic system, comprising: a circuit board  (element 450, Fig. 4 and ¶[0068]); a semiconductor package (element 100/500) mounted on the circuit board, the semiconductor package comprising: a package body (element 102/502), a semiconductor component (element 210/510) encapsulated in the package body, second electrical contacts (element 220/234/560) arranged on the bottom surface of the package body, and a cavity (element 240/540) formed in a bottom surface of the package body, wherein the bottom surface faces the circuit board; and an electronic component (element 452, Fig. 4) mounted on the  circuit board and comprising electrical contact (annotated element  EC shown below corresponding to unumbered pads on the bottom of element 452, Fig. 4 and ¶[0071]) electrically and mechanically connected to the circuit board, wherein the electronic component is at least partially arranged  in the cavity (Fig. 4).  
Camacho ‘948 teaches the device structure as recited in the claim. The difference between Camacho ‘948  and the present claim is the recited first electrical contacts protruding out of at least one side surface of the package body. 
Camacho discloses in Fig. 1 first electrical contacts (element 111-113) protruding out of at least one side surface of the package body (element 116) and second electrical contacts (element 110) arranged on the bottom surface of the package body, wherein the second electrical contacts do not directly contact the first electrical contacts.
Bathan also discloses in Figs. 2 and 4 first electrical contacts (element 104/404) protruding out of at least one side surface of the package body (element 102/402) and second electrical contacts (element 212/412) arranged on the bottom surface of the package body, wherein the second electrical contacts do not directly contact the first electrical contacts.
	The teachings of Camacho/Bathan could be incorporated with the device of Camacho ‘948 which would result in the claimed invention. The motivation to combine the teachings of Camacho/Bathan would be to enhance the level of integration of the packaging system and/or provide more versatile lead layout scheme (Camacho ¶[0037]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Camacho/Bathan to arrive at the claimed invention.
Re claim 13, Camacho ‘948  discloses wherein the electronic component comprises a semiconductor package.
	Re claim 14, Camacho ‘948 discloses wherein the electronic component comprises a passive component (¶[0069]).    
	Re claim 15, Camacho ‘948 discloses in Fig. 4 the electronic component comprises a conductive track (annotated CT shown below). 

    PNG
    media_image1.png
    407
    750
    media_image1.png
    Greyscale

	Re claim 16, Camacho ‘948  wherein an electrical connection between the semiconductor component (element 210/510) and the electronic component (element 452) is exclusively                         exclusively provided via a circuit board. Note that while both components are electrical connected to the circuit board, there is no direct contact between the semiconductor component (element 210/510) and the electronic component (element 452) -- component element 210/510 mounted on paddle 504 (Fig. 5) is separated from component element 452 by package body (element 102/402) .  
In the alternative:
5.	Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho ‘948 in view of Camacho/Bathan as applied to claim 12 above, and further in view of Rae et al. (“Rae”) US PG-Pub 2016/0343635.
	Re claim 16, Rae discloses in Figs. 1 and 2 wherein an electrical connection between the semiconductor component (element 110/210) and the electronic component (element 240/140) is exclusively provided via a circuit board (see embedded RDL element 250 which may be coupled to a circuit board,¶[0027]).  
	Rae's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Rae's teachings would be to create a clear pathway for signals between the semiconductor and electronic components thereby providing an increase in electrical properties. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Rae's teachings to arrive at the claimed invention.
	Re claim 15, Rae discloses in Fig. 1 the electronic component comprises a conductive track (element 112). 	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2016/0372404 to Sun discloses an IC package with leads for package-on-package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893